Citation Nr: 9929281	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for Post 
Traumatic Stress Disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; A.R., M.D.


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985.  

This appeal arose from March 1997 and July 1997 rating 
decisions by the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico Regional Office (RO).  The RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for entitlement to 
service connection for PTSD. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran has asserted on a number of occasions that she 
wishes to have major depression and anxiety service connected 
as well as PTSD.  Claims for these benefits would not be 
inextricably intertwined with the claim for entitlement to 
service connection for PTSD.  This matter is referred to the 
RO for appropriate consideration and any necessary action.  

In September 1997 the veteran filed a claim for entitlement 
to service connection for headaches and a spine condition.  
In November 1997 the veteran filed a claim for entitlement to 
an increased evaluation for a condition of the "feet."  
These matters are likewise referred to the RO for appropriate 
consideration and any necessary action.  


FINDINGS OF FACT

1.  In August 1995 the RO found that new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for PTSD but entitlement to service 
connection was denied.  

2.  The veteran was notified of this rating decision at her 
address of record but did not submit a Notice of Disagreement  
(NOD) with that decision.   

3.  The new evidence submitted subsequent to August 1995 
consists of additional VA and non-VA medical reports, Board 
and RO hearing transcripts, and supporting statements.  

4.  In medical reports or treatment notes dated in March 
1994, March 1997, April 1998, May 1998 and August 1998, all 
received subsequent to August 1995, both psychiatrists and 
psychologists opine that the veteran suffers from PTSD due to 
sexual abuse or rape and harassment in service;  in February 
1999 a VA examiner marginally diagnosed PTSD based on reports 
of rapes in service.  

5.  The foregoing evidence was not previously considered and, 
assuming its credibility, is so significant that it must be 
considered to decide the merits of the case.  

6.  The competent evidence of record, assuming its 
credibility, tends to indicate that the veteran's currently 
diagnosed PTSD is a result of stressors that occurred in 
service; therefore, the claim is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
January 1968 claim is reopened.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In 1980, on various enlistment forms, the veteran denied 
depression, nervous trouble, difficulty sleeping, and any 
treatment for a mental condition or nervous condition.  
However on her enlistment history it was noted that she had 
received prior psychological counseling at age 18 after an 
offense.  

In September 1981 the veteran reported fatigue for four 
months, lower abdominal pain and irregular menses.  She had 
difficulty with a vaginal examination in the past because of 
a small introitus.  She reported one prior pelvis examination 
at age 16.  She was very anxious during the examination.  A 
hymeneal remnant, full circumference was present.  The 
examination was essentially normal.  During several days of 
evaluations in September, the veteran reportedly appeared sad 
and showed difficulty sleeping and a defeatist attitude.  

Records from October 1981 indicate that the veteran was 
having continued trouble sleeping.  She worried why a nervous 
stomach would develop at the time after all the things in her 
life before.  She reported urinary symptoms.  It was felt 
that this was due to anxiety.  

The veteran underwent a psychological evaluation in October 
and November 1981.  The examiner noted that the veteran 
reported that when she was 15 she had some trouble with her 
mother and saw a psychiatrist many times in that period.  She 
wanted greater isolation from her dorm mates in the barracks.  
Testing was indicative of significant difficulties relating 
to other individuals and problems with anger and hostility.  
It was felt that her numerous physical problems could be 
indicative of a dependency need and sleep disturbance could 
be a mechanism for isolation.  No specific diagnosis was 
made.  

In March 1982 the veteran began complaining of headaches.  
She noted problems at work.  The headaches were thought to be 
vascular or sinus in nature, but there are also assessments 
that the headaches were probably stress or tension related.  
There was also a notation indicating that the veteran may 
have had difficulty with customers at the Non-Commissioned 
Officers' Club (NCO).  She complained of anger and anxiety.  

The veteran wanted a waiver to eat out of the mess hall in 
May 1982.  She gave scheduling and diet as reasons.  In 
November 1982 the veteran reported pain in her thighs.  She 
attributed this to doing squats.  

In March 1983 the veteran reported a bump on her labia which 
was identified as a labia cyst.  There was also suspected non 
specific vaginitis.  The veteran reported contact with a 
partner with nonspecific urethritis.  

A gynecological examination in August 1983 was normal except 
for menstrual remnants.  It appears that the veteran 
underwent a test for gonorrhea that month which was negative.  

The veteran continued to report headaches.  In November 1984 
there was a notation of vaginitis.  The veteran continued to 
complain of vaginal discharge into 1985.  In March 1985 the 
veteran reported no gynecologic problems aside from vaginal 
discharge.  

In May 1985 the veteran underwent a VA examination in 
connection with a recent claim.  The veteran reported some 
ongoing infection of her cervix and tan-ish red discharge.  
She also reported headaches.  It was noted during the 
examination that the veteran complained about her service and 
was dejected.  

A service clinic record from July 1985 indicated that the 
veteran had severe cervicitis.  The veteran reported that she 
had taken a "double dose" of medication.  

In June 1991 the veteran claimed entitlement to service 
connection for a "nervous condition."  

In July 1992 entitlement to service connection for a 
"psychiatric disorder" was denied.  A notification letter 
regarding this rating decision does not appear in the claims 
folder.  

In December 1993 the veteran filed a claim for PTSD and a 
nervous condition.  In January 1994 the RO sent a letter to 
the veteran asking for information in support of her claim.  

In March 1994 service personnel records from July 1982 to 
April 1984 were received.  A performance appraisal from 
August 1982 indicates that the veteran needed to separate 
personal/social concerns from duty.  The same concerns were 
noted in a performance evaluation in December 1982.  In July 
1983 it was reemphasized that the veteran needed to keep 
personal problems at home while at work.  In a note from 
November 1983 the veteran was advised that she needed to 
improve relations with coworkers.  It was felt that she 
needed to disregard gossip, and learn to accept it such.  She 
was advised not to take gossip as a personal attack as this 
would only intensify the problem.  

In July 1994 the RO determined that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for PTSD/a nervous condition.  A 
notification letter regarding this rating action was mailed 
to the veteran's address of record the same month and was not 
apparently returned as undeliverable.  

In December 1994 the veteran filed a statement and asked to 
reopen her claim for entitlement to service connection for 
PTSD.  She stated that she developed stress headaches in 1981 
to 1982 and continued to have work and stress related 
headaches.  

The veteran also maintained that on her first base, in 
approximately late 1981/early 1982 an attempt was made to 
give her an Article 15 for not wearing underclothes while 
teaching a weight management program.  She felt that this 
caused PTSD.  

The veteran also reported that in 1982 to 1983 while in 
Japan, she took 80 pills at one time because she had not had 
a period in three months and wanted to stop what she felt was 
a pregnancy.  She reported realistic nightmares regarding 
that incident.  

The veteran reported that in December 1984 her boyfriend (who 
apparently she later married) tore her clothes off and in her 
words, forcefully invaded her sexually despite that she told 
him no and tried to push him away.  She stated that she felt 
that she was raped by him and later discovered at Charter 
Hospital in Albuquerque, New Mexico that she "had 'PTSD' 
from that."  She reported that she never told anyone because 
he was her boyfriend, because he was drunk, and because he 
expressed regret for his actions.  He stated that she had 
colorful and realistic dreams about the rape.  

She also claimed that she would get easy (gynecological) 
infections since discharge from service in March 1985.  She 
pointed to the existence of records from the Philippines and 
in New Mexico.  Finally, she felt that she contended that 
"guff" that she received in the military caused stomach 
problems.  She stated that doctors told her that she had 
anxiety attacks. 

Records from Charter Hospital were received.  These records 
show that the veteran was hospitalized from May 1989 to June 
1989 with a diagnosis of schizoaffective disorder.  It is 
noted that the veteran was identified as S. J.W. M.  The 
insurance subscriber was J.R. M. who was listed as her 
spouse.  

The veteran was admitted due to complaints of severe 
depression.  She reported that she was having multiple 
stressors including difficulty finding a good job, and 
problems in social relationships including her relationship 
with her boyfriend.  She also reported some problems with her 
ex-husband.  She denied past psychiatric problems but 
reported a "great deal of emotional trauma" in her life.  
She reported almost continuous headaches since 1982.  Her 
other physical problems were recounted.  The hospital report 
noted multiple somatic complaints.  

During the hospitalization, the veteran was difficult to deal 
with because she constantly talked about her own problems.  
Testing showed a schizophrenic rationing and underlying 
dependent personality with pendulous ego strength.  She 
reported a difficult childhood and, in the words used in the 
report, a "somewhat bizarre and sadistic" mother who abused 
her.  She told the examiner that her mother forced her to 
engage in sexual activity with her mother's boyfriends when 
she was in junior high school and this reportedly created 
severe difficulty in her ability to deal with sexual matters.  

Regarding the service, the veteran reported that she did 
reasonably well but was not able to reenlist due to a charge 
of being drunk and disorderly.  She reported that she married 
a service man and spent three years in the Philippines where 
he was stationed.  She stated that this was a very unhappy 
part of her life because he was irresponsible and she had 
difficulty finding an appropriate job.  The diagnostic 
impression was major depression.  

In another report, the veteran reported counseling since age 
16.  She reported that she had a history of taking 
approximately 60 pills several years before to try to abort a 
possible pregnancy.  She reported a procedure in 1984 
following a possible spontaneous abortion.  

In August 1995 another rating decision was issued by the RO.  
The RO determined that new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for depression and PTSD.  However, it was also 
concluded that service connection was not established.  A 
notification letter was sent to the veteran's address of 
record the same month.  The statement was not returned as 
undeliverable. 

In January 1997 the veteran stated that she wanted to file 
another claim for entitlement to service connection for PTSD.  
She reported again that she was raped before she was 
discharged from the military.  She stated that the person who 
raped her was J. R. M.  She explained that she did not turn 
him in because it was "date rape" and she felt that she was 
to blame.  She said that since then she had been unable to 
date.  She reported that she was affected by men who look 
angry or who attack her in any way.  She also reported 
"awful" color dreams.  She stated that her doctors told her 
that she had PTSD without question.  

She reported that she was also harassed by other people in 
service.  She specified problems with a "job at the gym."  
She related that an attempt was made to give her an Article 
15 for not wearing undergarments while teaching although 
statements submitted on her behalf to the effect that she was 
"not guilty" apparently prevented this from occurring.  She 
stated that she had nightmares from that.  She stated that 
she did not trust anyone and her life was turned upside down.  

In this statement the veteran reported that things got so bad 
that she took 80 pills at once; she stated that a friend took 
her to the hospital to have her stomach pumped.  She stated 
that she started smoking "pot" to make things easier and 
moved from job to job.  The veteran then made a reference to 
being shot at, beat up and harassed.  

Numerous VA medical records from 1994 to 1997 were received.  
These included brief treatment notes and more detailed 
records.  Diagnoses included dysthymia, major depression and 
PTSD.  Additional records from this period were subsequently 
received, and the most significant of these will be addressed 
below.  

In April 1997 the RO sent a letter to the veteran regarding 
her claim for PTSD secondary to a personal assault.  She was 
asked for additional information and informed as to kinds of 
information that could be used to support her claim.  

In June 1997 the veteran submitted a response to the April 
1997 RO letter.  She recounted the rape as before and noted 
that it occurred right before discharge from service.  She 
stated that she was rooming with a H.C. at the time but no 
contact information was provided for this individual.  She 
did add that she received infections from the rape.  She then 
stated that she was raped and abused mentally and verbally in 
service.  On the front of the document she wrote that there 
were incidents in March 1981 and March 1985.  

Additional treatment records were received.  In a note from 
March 1994, a staff psychologist indicated that a structured 
interview was conducted for PTSD.  The veteran reported 
sexual traumas in childhood and adulthood and noted that the 
first sexual trauma she experienced as an adult was 
perpetrated by a male friend while she was in the military.  
She was positive for all three categories of PTSD symptoms to 
include reexperiencing, avoidance/numbing, and hyperarousal 
related to the sexual trauma.  The assessment was PTSD due to 
sexual trauma.  Psychological testing was invalid because all 
clinical scales were elevated so that differentiation was not 
possible.  This indicated presence of a great deal of 
turmoil.  The veteran had some relationship difficulties at 
the time of testing.  

In a March 1997 note, the veteran reported depression, and 
anger with "active PTSD" symptoms.  The psychiatrist who 
authored the note stated that the veteran was having 
anniversary reactions.  The veteran strongly felt that she 
should be service connected for PTSD, and the doctor 
indicated that he agreed.  The assessment was major 
depression and PTSD.  

A report of hospitalization from March to April 1997 
contained a diagnosis of major depression.  The veteran 
reported sexual abuse by a family friend at age 16.  She 
reported episodes of major depression and one suicide 
attempt.  

In April 1997 the RO sent the veteran a letter regarding 
claims for PTSD secondary to a personal assault.  Additional 
information was requested of her and she was informed about 
other kinds of evidence that could be helpful in verifying an 
assault.  

An August 1997 report from a Dr. L.K. was received.  The VA 
physician stated that he had been the veteran's outpatient 
psychiatrist for a number of years.  He noted that she had 
been treated for major depression.  He felt that her 
depressive disorder was directly related to "significant 
sexual harassment and trauma while on active duty."  He 
stated that she was well adjusted and functioned well prior 
to service but while in the service from 1981 to 1985, she 
was subjected to various conduct of a sexual nature that was 
stressful to her, undermined her self-esteem, interfered with 
her work performance and caused a hostile work environment.  
He noted that a performance evaluation dated November 8, 1983 
[AF Form 77] making a "direct reference to this hostile 
environment."  The doctor noted that in the report the 
veteran was advised to "disregard gossip and learn to accept 
it as such" and that the veteran "must not take it as a 
personal attack, as this attitude only intensifies the 
problem."  The psychiatrist added that the memo confirms the 
reality of the sexual harassment that the veteran was 
subjected to and the relative insensitivity of the military 
to such matters at the time.  The psychiatrist felt that 
blaming the victim contributed to the hostile work 
environment.  

In an August 1997 statement the veteran reported that she was 
a virgin when she entered service.  She stated that she was 
constantly hounded and she did not like the "dirty talk" 
that went on.  She recounted that she was accused of not 
wearing undergarments to class.  She stated that she then got 
negative performance evaluations from the wife of the 
Inspector General, who had been involved in the prior 
incident.  She recounted again, without giving detail, about 
having been driven to take numerous pills in service.  She 
stated that a F.D. would know something about a progress note 
pertaining to that incident.  

In her substantive appeal dated in November 1997, the veteran 
repeated her prior contention of rape and harassment.  No 
dates were given.  She added that on one occasion a civilian 
had shot at her while she was in a car.  

In April 1998 the veteran submitted several articles about 
sexual harassment in service.  The essence of the articles is 
that sexual misconduct exists and that victims feared damage 
to their careers by reporting such conduct.  

In a follow-up report from April 1998 Dr. L.K. stated that 
the veteran had been treated at VA and at the University of 
New Mexico Psychiatry Department for major depression and 
PTSD.  The doctor stated "Well all agree that stress while 
on active duty played a significant role in her depression 
and PTSD."  

The same month, a report was received from D.T.C., Ph.D., a 
VA staff psychologist at the Albuquerque VAMC.  The letter 
indicates that the veteran was treated for major depression 
in 1983 and subsequently was evaluated for PTSD 
"attributable to Sexual Assault and accepted into the 
Women's Sexual Trauma Support Group."  

Summary forms from appointments in April 1998 indicate 
diagnoses of recurrent major depression and PTSD.  The 
primary diagnosis listed was adult sexual abuse.  

In April 1998 the veteran testified at the RO.  She recalled 
that around Christmas of 1984 her boyfriend raped her.  She 
testified that she told a friend from Hawaii, C. A., about 
the incident.  The veteran also recounted the harassment 
episode described previously.  She did not give an exact date 
but stated that she was 22 at the time.  She then testified 
that the wife of the Inspector General became her boss and 
gave her poor performance evaluations.  

The veteran also described the episode where someone started 
shooting at her while at a beach; and recounted another 
occasion when she was beat up on leave in 1982.  She reported 
that a C. L. would have information about the episode.  The 
veteran stated that she would try to contact this individual.  

The veteran then testified that she stole a note from her 
chart regarding an overdose of pills in 1983.  She stated 
that a former representative F.D., could provide 
corroboration.  In one other matter, the veteran clarified 
that she was not raped prior to service but did suffer sexual 
abuse at the hands of a family friend.  

In May 1998, the veteran's private psychiatrist at the 
University of New Mexico, Dr. A.R., issued a report in 
support of the veteran's claim.  She stated that she had 
followed the veteran since the spring of 1997 and had 
reviewed VA psychiatric records.  According to the 
psychiatrist, the veteran met the criteria for chronic PTSD, 
recurrent major depressive disorder in relative remission, 
and generalized anxiety disorder.  She noted that the veteran 
had experienced relative stability of major depressive 
symptoms for nine months and anxiety had been manageable with 
medication.  

Recurrent distress was felt to be most directly tied in with 
nightmares, easy startle responses, a sense of being helpless 
to defend herself from ridicule and taunting, and a 
generalized sense of being persecuted by others.  According 
to the psychiatrist, the veteran had flip-flopped from 
avoiding situations that remind her of being teased/tormented 
to recreating those types of situations unwittingly.  
Typically her behavior had been impulsive and hurried in 
assessing others' motivations.  The psychiatrist discounted 
prior assessments of schizophrenia.  

A June 1998 report was also submitted by a R.P., M.S., a 
therapist of the veteran.  He indicated that he had seen the 
veteran in individual psychotherapy under doctoral 
supervision since the summer of 1993.  The veteran had 
reportedly addressed a number of issues, including ongoing 
symptoms of anxiety, recurrent nightmares, difficulties 
achieving satisfying interpersonal relationships, issues of 
trust, and several bouts of major depressive symptomatology.  
Stress and anxiety were frequently paired with (and appeared 
to him to contribute to) physical symptomatology as well.  
According to the therapist, one of the major sources of 
anxiety for the veteran had been difficulty coping with 
memories of past traumatic events.  Several memories centered 
around a perception and experience of psychological abuse in 
different contexts.  This included reexperiencing of memories 
and nightmares of military service, and psychological effects 
of treatment during this period.  The therapist felt that the 
veteran met the DSM IV criteria for chronic PTSD, major 
depression in partial remission, and generalized anxiety 
disorder.  

A November 1998 report from Dr. A.R. states that the 
sensitivity with which the veteran experiences others' 
actions has been heightened in part by her military 
experience and she continues to meet the criteria for PTSD 
(waxing and waning severity).  According to the report the 
doctor felt that it had become clear over the last few months 
her work situation was grossly activating her sensitivity and 
that tensions in the workplace had increased.  The doctor 
stated that over the past year she had formulated that the 
veteran's personality style was consistent with borderline 
character organization in terms of the quick sensitivity to 
others' attitudes and tendency to jump to conclusions about 
their motivations.  This was felt to be compounded by PTSD.  

The lack of quick, direct resolution to questions of alleged 
misconduct was felt to have exacerbated her sense of 
persecution and amplified criticisms leveled at her.  In her 
physical examination the veteran was anxious about work.  She 
reported sleep disturbance and nightmares (both of her 
supervisor attacking her and embarrassing her in public and 
of boot camp and physical education classes with her current 
supervisor included.)  The diagnosis was major depressive 
disorder in relative remission, generalized anxiety disorder 
exacerbation, and chronic PTSD in moderate exacerbation.  A 
job reassignment was felt to be imperative in preventing an 
acute severe psychiatric destabilization.  

The veteran underwent a VA PTSD examination in February 1999.  
The examiner reviewed the service medical records.  According 
to the examiner he also spoke with the veteran's current 
psychiatrist who offered diagnoses of PTSD, major depression 
and generalized anxiety disorder.  The veteran's 
psychiatrist, Dr. A.R., told the examiner that the veteran 
had problems with her work situation and work stress that 
aggravates her sleep and converts to nightmares.  The veteran 
also reportedly was believed to have borderline traits.  When 
the PTSD symptoms flare up, she would become helpless and 
suicidal.  The veteran's psychiatrist told the examiner that 
the PTSD had to do with an episode in physical training when 
she was accused of "wrong dressing."  From this episode she 
had nightmares, hypersensitivity and a hyperstartle response.  

The examiner reviewed the veteran's medical history and noted 
the veteran's reported history of self abuse.  Regarding the 
veteran's service history, the examiner noted that the 
veteran served from 1981 to 1985 with a military occupational 
specialty of personnel.  During her tour, she helped to teach 
a weight-management program.  She stated that she had to 
listen to some program attendees talk about women in a 
degrading manner.  These same individuals reportedly turned 
her in stating that she had not worn appropriate underwear to 
class.  She reportedly was advised to talk to the students 
and hammer out differences before, as stated in the report, 
"it got any larger."  The students apparently denied that 
they had made the statements about her.  She was cleared of 
wrongdoing although according to the veteran she was up for 
an Article 15.  The veteran stated that this was the most 
traumatic incident that occurred to her and everything 
snowballed after that.  

The veteran stated that the Inspector General's wife became 
her supervisor and ripped her to shreds in her performance 
appraisal.  According to the examiner the veteran stated "I 
suffered from mental abuse."  The veteran also reported that 
she had to fight off a physical therapist who tried to take 
off her clothes during a session.  She stated that she did 
not report a lot of these things.  The veteran stated that 
during training in Japan she suffered from verbal and sexual 
harassment.  She was accused of "everything."  She reported 
that she did not hang around with anyone at work.  

The veteran stated that in 1982-1983 she was raped after a 
night in the NCO Club.  The examiner stated that apparently 
someone followed her out to her car, convinced her that he 
would need to stay with her at home, and then raped her.  She 
stated that she was bruised everywhere but she did not "go 
after him" noting that she felt guilty that she had brought 
him home.  However, she then stated that she did report it 
because she went to the medic to get treatment for bruises.  
The veteran stated that she removed the record from her 
service medical records and later turned it in but that it 
was now lost.  

The veteran also reported that while on leave in Hawaii in 
1982 to 1983 she and two friends were at a beach when someone 
pulled a gun on them.  According to the report the veteran 
stated that shots were fired but this event was never 
reported.  

The veteran stated that while in Montana, she was raped by 
her boyfriend but later married the boyfriend and stayed with 
him for six years.  She also reported that she was charged 
with an assault in an incident in an NCO Club in Montana.  
She reported that she was drinking at the time and the 
assault charge resulted from a "misunderstanding."  

The veteran's post service history was marked by separation 
from her husband, difficulties at her job, and psychiatric 
treatment including hospitalizations.  The examiner noted 
several of the veteran's post service psychological treatment 
records.  The veteran reported that she was having continued 
problems at work and had nightmares about work.  

The examiner stated that the veteran's psychiatric statements 
were daily and intense.  The veteran reported continued 
problems with depression, self-abuse, nightmares, anxiety, 
and weight fluctuation.  She stated that she would harm 
herself to "feel the hurt."  She reported that she had done 
this from seventh or eighth grade until she joined the 
military.  She denied suicide attempts prior to 1997 when she 
took an overdose of pills.  On examination the veteran was a 
poor historian and could not keep a chronological order.  

The examiner felt, based on the interview and examination 
that all diagnostic criteria for PTSD were met, but only 
marginally.  The examiner described associated symptoms 
including inflexibility with a pervasive pattern of 
instability of interpersonal relationships, self image and 
affect, and marked impulsivity beginning in early adulthood.  
A pattern of unstable and intense interpersonal relationships 
characterized by alternating between extremes of idealization 
and devaluation was also noted. Impulsivity was shown in at 
least two areas that are potentially damaging including sex 
and cutting herself.  PTSD was felt to be chronic in nature.  
The diagnosis was borderline personality disorder and PTSD.  

In commentary following the diagnosis the examiner stated 
that borderline personality was the primary diagnosis.  When 
the veteran was asked to explain her major stressor she 
emphasized false accusations and mistrust instead of the rape 
that occurred with the man she eventually married.  The 
examiner commented that this sexual harassment was not a life 
threatening situation; however, the veteran had thrived on 
the issue and carried it since it occurred.  

It was noted that the veteran had a long standing psychiatric 
illness before service. A pattern of unstable and intensive 
interpersonal relationships, identity disturbance, frantic 
efforts to avoid real or imagined abandonment, affective 
instability, chronic feelings of emptiness, inappropriate 
intense anger or difficulty controlling anger, impulsivity 
and suicidal threats, gestures or attempts or self mutilating 
behavior, are all characteristic of borderline personality, 
and according to the examiner had all been seen in the 
veteran.  

It was noted that she was counseled by superiors in the 
military because of an immature personality but that 
continued through her career to date.  PTSD was marginally 
diagnosed giving her the benefit of the doubt that she was 
raped twice and that she could possibly be having nightmares 
and startle response because of those two incidents.  However 
the veteran minimized those two incidents and maximized the 
sexual harassment which was not a life threatening attack on 
her.  

The examiner stated that the veteran returned after the 
examination with a rambling note which was supposedly 
included.  However, the Board does not find this note in the 
claims folder.  

The veteran and her private psychiatrist testified before the 
Board in June 1999.  The veteran's psychiatrist stated that 
the veteran had PTSD due to stressors, primarily harassment 
and rapes in service.  She argued that harassment could be as 
damaging psychologically as assault.  She also felt that the 
veteran was very credible as she had not changed her account 
of events throughout therapy.  

The veteran testified that there was only one rape in 
service, at the hands of the man who later became her 
husband, although she added that another rape had occurred 
sometime after service.  She testified that she confided in a 
C.Y., who was a friend, about the inservice rape.  She also 
stated that she also confided in H.C., who was a roommate.  
She did not know their whereabouts.  The veteran also 
recounted again, in essentially the same fashion, about the 
harassment she endured in service.  





Criteria

Following notification of an initial review and determination 
by the RO, an NOD must be filed within one year from the date 
of mailing of notification; otherwise, the determination 
becomes final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156.  The United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), has held that the Board must perform a 
three-step analysis when the veteran seeks to reopen a claim.  

First, the Board must determine whether the appellant has 
presented new and material evidence.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, VA must accept proffered evidence as 
presumptively credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); See also Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In Hodge, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  

The Federal Circuit, in Hodge, noted that 38 C.F.R. § 3.156 
emphasizes the importance of a complete evidentiary record 
for the evaluation of the veteran's claim rather than the 
effect of new evidence on the outcome.  Hodge, 155 F.3d at 
1363.  Moreover under the regulation, evidence could be 
material if it provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  

The Court in Elkins, stated that Hodge effectively decoupled 
the existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen - i.e. that if there was new and material 
evidence to reopen under Colvin, the claim would necessarily 
also be well grounded.  Hodge implicitly held that new and 
material evidence can be presented even though a claim is not 
well grounded.  

If the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and the Board 
must determine whether, based upon all of the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  

Finally, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins; see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f)(1998).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These three elements consist of 
(1) a current, clear medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See also Gaines v. West, 11 Vet. App. 353, 
357.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
See also Cohen.  In addition, in Cohen, the Court noted that 
the VA had adopted a final rule in October 1996, effective 
November 7, requiring use of the Diagnostic and Statistical 
Manual for Mental Disorders, fourth edition (DSM-IV) in 
evaluating mental disorders rather than the third edition 
(DSM-III) and revised third edition (DSM III-R).  The Court 
found that DSM-IV made the standard for assessing adequacy of 
a stressor to cause PTSD more subjective.  

The VA Adjudication Manual M21-1 (M21-1) , Part III,  
5.14(c) (February 20, 1996) provides that personal assault, 
to include rape, is an event of human design that threatens 
or inflicts harm, and VA recognizes that it is possible that 
a person could develop PTSD as a result of this type of 
stressful experience. 

Moreover, veterans claiming service connection for disability 
due to an in-service personal assault face unique problems 
documenting their claims.  Because assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to provide evidence to support 
the occurrence of the stressor.  Therefore alternative 
evidence must be sought.  Id.  

While service connection for PTSD requires credible evidence 
to support the assertion that the stressful event occurred, 
this does not mean that the evidence must actually prove that 
the incident occurred.  Rather, the preponderance of the 
evidence supports the conclusion that it occurred.  Id.  

In such cases, M21-1, Part III,  5.14(c) provides that 
initial development should include obtaining available 
service department medical and clinical records, and the 
service record jacket including complete military personnel 
records.  Other service records that may be needed include 
reports from the military police, shore patrol, provost 
marshal's office, or other military law enforcement.  
Alternative sources that may provide credible evidence of the 
inservice stressor include medical records from private 
(civilian) physicians or caregivers who may have treated the 
veteran either immediately after the incident or sometime 
later; civilian police reports; reports from crisis 
intervention centers such as rape crisis centers or centers 
for domestic abuse; testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy; and copies or personal diaries or journals.  

Furthermore, although the military record may contain no 
documentation that a personal assault occurred, alternative 
evidence such as behavior changes at the time of the incident 
might still establish that an inservice stressor occurred.  
Examples include visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests for a change of military occupational series 
or duty assignment without other justification;  lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligation or family 
illness; changes in performance and performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety without identifiable reasons for the 
episodes; increased or decreased use of prescription or over 
the counter medications; evidence of substance abuse such as 
alcohol or drugs; increased disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and breakup of a primary relationship.  A sample letter to be 
sent to the veteran in connection with a claim for an in-
service personal assault is included in the M21-1.  Id.  

The M21-1, Part III,  5.14(c) provides that rating boards 
may rely on a preponderance of the evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence may need an interpretation by a clinician, 
especially if it involves behavior changes. 

In YR v. West, 11Vet. App. 393 (1998), the Court vacated and 
remanded a Board decision denying entitlement to service 
connection for PTSD, claimed to have been caused by a sexual 
assault in service.  The Court found that PTSD was 
unequivocally diagnosed several times.  It was also clear to 
the Court that the mental health professionals rendering the 
diagnoses accepted the veteran's account of an in-service 
sexual assault as the precipitating cause of her PTSD.  
Therefore the only remaining issue was whether the veteran 
had submitted credible evidence to establish that the claimed 
in service assault actually occurred.  Assuming the truth of 
testimony from the veteran and the veteran's sister that the 
rape occurred in service, the claim was found to be well 
grounded.  

The Court found that as set forth in the M21-1, Part III,  
5.14(c) development of alternative sources of information is 
critical with respect to claims based upon a personal 
assault, as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  According to 
the Court there was inadequate discussion of the weight and 
credibility of statements by the veteran's sister that the 
veteran had told her of the rape two days after it allegedly 
occurred and that she had observed that the veteran had 
injuries on her face and arms, and trouble walking and was in 
shock.  Evidence obtained when the veteran was placed under 
hypnosis by a licensed social worker was also not adequately 
addressed.  

In Patton v. West, 12 Vet. App. 272 (1999) the Court vacated 
and remanded a Board decision denying entitlement to service 
connection for PTSD.  The Board found that the claim was 
"based on noncombat-related unverified stressors" 
concerning alleged in service rape trauma.  

The Court initially found that the veteran had submitted a 
well grounded claim for service connection for PTSD.  He had 
provided medical evidence of a current diagnosis of PTSD, his 
own lay evidence of a sexual assault as the noncombat, 
inservice stressor, and medical nexus evidence generally 
linking his PTSD to service.  

The Court found that the Board did not discuss special 
evidentiary procedures for PTSD claims based on personal 
assault in the M21-1, Part III,  5.14(c).  Moreover, the 
Board failed to address various pieces of evidence of record 
relevant to the factors set forth in the M21-1.  

The Court stated that because of the unique problems of 
documenting personal-assault crimes, the RO is responsible 
for (1) assisting the claimant in gathering, from sources in 
addition to in-service records, evidence corroborating an 
inservice stressor, (2) sending a special letter and 
questionnaire, (3) carefully evaluating that evidence 
including behavioral changes, and (4) furnishing a clinical 
evaluation of behavior evidence.  By failing to remand the 
matter so that the RO might assist the appellant in seeking 
and interpreting such alternative evidence, the Board failed 
to comply with M21-1, Part III,  5.14(c) and the duty to 
assist.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
she is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Federal Circuit has 
affirmed this principle.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  


Analysis

As an initial matter, the Board must decide whether new and 
material evidence has been submitted to reopen the veteran's 
claim.  There was some suggestion that the RO had reopened 
the veteran's claim in August 1995 but the RO proceeded to 
deny the claim on the merits.  The veteran did not file an 
NOD from that determination Therefore the claim again became 
final and new and material evidence is required to reopen the 
claim before the merits of the underlying claim could again 
be reached.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 
3.156, 20.302, 20.1103.  

The November 1997 statement of the case (SOC) properly lists 
the issue as whether new and material has been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  However, a March 1999 supplemental statement of the 
case (SSOC) lists the issue as entitlement to service 
connection for PTSD.  This might suggest that the claim was 
reopened by the RO, but the Board finds no evidence of record 
after August 1995 that the RO did so.  In any event, it is 
well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits; a potential jurisdictional 
defect may be raised at any stage in the proceedings, and 
once apparent such a defect must be addressed.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board must address whether new and material evidence has been 
submitted regardless of the actions of the RO.  

Prior to the August 1995 rating decision, the evidence 
consisted of private medical records, a VA examination report 
from May 1985, the veteran's relevant statements and 
contentions, and service performance evaluations.  The 
veteran's claim was denied because the evidence did not show 
a confirmed diagnosis of PTSD and the evidence was felt to be 
inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  

The evidence after the August 1995 rating decision consists 
of VA and private psychiatric and psychological reports, A VA 
examination report from February 1999 and the veteran's 
statements and hearing testimony.  

The Board is of the opinion that the evidence submitted after 
the final August 1995 rating decision is new and material and 
is sufficient to warrant reopening of the veteran's claim so 
that it can be adjudicated on the merits.  

Virtually all of the evidence submitted since the last final 
rating action is new.  The veteran's contentions about her 
stressors tended to be largely cumulative.  But importantly, 
the medical evidence was not.  In medical reports or 
treatment notes dated in March 1994, March 1997, April 1998, 
May 1998 and August 1998, both psychiatrists and 
psychologists opine that the veteran suffers from PTSD due to 
sexual abuse or rape and harassment in service.  In February 
1999 a VA examiner marginally diagnosed PTSD based on reports 
of rape in service.  The foregoing evidence, assuming its 
credibility, is so significant that it must be considered to 
decide the merits of the case.  

The next step that must be made is to determine whether the 
claim is well grounded.  See Elkins; Winters.  

In the judgment of the Board, considering all of the evidence 
of record, the veteran has submitted a well grounded claim.  
The competent evidence of record, assuming its credibility, 
indicates that the veteran's currently diagnosed PTSD was 
incurred as a result of stressors that occurred in service; 
therefore, the claim is plausible.  She has submitted several 
medical reports containing opinions that the veteran suffers 
from PTSD due to stressors in service including rape and 
harassment.  There is also a VA examination report containing 
an opinion that a diagnosis of PTSD was met, albeit 
marginally, due to rape in service.  

The critical question is whether the evidence tends to 
corroborate that the veteran was exposed to the stressors 
upon which the diagnoses of PTSD were predicated.  The Board 
will address the allegation of harassment in service first.  

The veteran reported that she was subjected to harassment, 
including harassment of a sexual nature during service.  She 
stated that this started early in service - sometime in 1981 
to 1982 when she was accused falsely of not wearing 
undergarments to a class she was teaching, and continued in 
the form of various comments by various people thereafter.  
She also felt that a supervisor had a vendetta of sorts 
against her and was intent on giving her negative performance 
evaluations.  The record does not appear to contain complete 
service personnel records, but the personnel records in the 
claims folder do make reference to the veteran having trouble 
getting along with coworkers and others in 1982 into 1983.  
She was advised to disregard gossip and not to treat gossip 
as a personal attack as this would only create further 
problems.  This record was identified by the veteran's 
treating VA psychiatrist, Dr. L.K., as tending to corroborate 
that the veteran was subjected to the harassment she claimed 
during service.  The Board agrees.  

It is also noted that in or around October 1981, the veteran 
told a treatment provider during a psychology consultation 
that she wanted increased isolation from her barracks mates.  
This was also the time that the veteran reported anxiety, 
difficulty sleeping and stomach and urinary symptoms.  
Headaches, attributed to stress started shortly thereafter.  
In May 1982, shortly before the first personnel evaluations 
of record the veteran asked to be excused from eating in mess 
hall.  This evidence, looked at in the light most favorable 
to the veteran and considering the M21-1 provisions, tends to 
show that she may have been trying to avoid harassment by 
others in service.  

While there has been some concern expressed by the RO that 
harassment is not sufficient to cause PTSD, and the VA 
examiner who conducted the February 1999 VA examination would 
only diagnose PTSD based on rape, case law establishes that 
sufficiency of a stressor to cause PTSD is a medical 
determination.  Where a diagnosis of PTSD is made based on a 
history of certain reported stressors, an opinion that those 
stressors are sufficient to cause PTSD is inherent in the 
diagnosis. Again, it must be emphasized that credibility is 
presumed for purposes of well groundedness.  The veteran's 
private psychiatrist and other psychiatrists and 
psychologists feel that that the veteran has PTSD due at 
least in part to harassment in service.  This presumptively 
credible opinion is sufficient to establish that PTSD could 
possibly or plausibly have resulted from harassment in 
service.  

On the allegation of rape in service, the Board notes the 
issue is somewhat convoluted.  The veteran initially only 
reported one rape, occurring close to discharge.  However, 
the VA examiner, who evaluated the veteran in February 1999 
recorded a history of two rapes - one in 1982 to 1983 and 
then later by her boyfriend.  The veteran denies two rapes 
but it is noted that she reported that she took pills to end 
a pregnancy (she reported another time that this was in the 
nature of a suicide attempt due to harassment) in early 1983.  
These appear to be two references to the same sexual contact.  

The veteran's account, while somewhat confusing, it is not 
inherently incredible and therefore the veteran's contentions 
are accepted as credible for the purpose of determining well 
groundedness only.  The Board recognizes that the sexual 
assaults are traumatic, and are not as likely to be recorded 
in service records as other types of stressors.  This seems 
especially true given the veteran's explanation that she was 
subjected to acquaintance or date rape on at least one 
occasion by a man who later became her husband.  

The veteran has not submitted any statements from persons she 
may have spoken to relatively contemporaneously with the 
reported rape or rapes although she has named two people who 
she apparently told of the rape by her future husband.  
However she has submitted some evidence which the Board 
feels, accepting it as credible for the purpose of well 
groundedness, tends to support that the claimed stressor 
existed.  

Service records showed that around the time the veteran 
reported that the rape occurred - in late 1984 or early 1985 
- she was treated for a question of vaginitis and cervicitis 
with vaginal discharge.  This may or may not be corroborative 
of a sexual assault in service.  This needs further analysis 
by a mental health professional, but it is evidence of the 
type listed in the M21-1, Part III,  5.14(c), and tends to 
establish a plausible factual basis for a finding that PTSD 
was incurred as a result of rape in service.  

It is also noted that about the time that the veteran 
reported the stressor of taking an overdose of pills because 
of a possible pregnancy in early 1983, service records show 
some evidence of vaginitis after exposure to a partner with 
non specific urethritis.  She underwent a gonorrhea test 
which was negative.  Again, there is evidence that warrants 
additional clinical evaluation.  

For the foregoing reasons, the Board finds that there is new 
and material evidence to reopen the veteran's claim for 
service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD has been reopened.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, the claim for entitlement to service 
connection for PTSD is well grounded.  38 C.F.R. § 3.304(f); 
YR; Patton.  A number of psychiatrists and psychologists feel 
that the veteran has PTSD and that this is related to 
harassment and rape in service.  There is at least some 
evidence that harassment occurred in addition to the 
veteran's contention.  There is no direct evidence of rape in 
service aside from the veteran's account and her willingness 
to name an individual who assaulted her.  However, there is 
other evidence of record that may be corroborative, and this 
warrants further consideration.  

The Board is of the opinion that further development in 
accordance with the M21-1, Part III, 5.14(c) is warranted 
prior to making a final determination on the merits of the 
veteran's claim for entitlement to service connection for 
PTSD. 

Because of the unique problems of documenting personal-
assault crimes, the RO is responsible for (1) assisting the 
claimant in gathering, from sources in addition to in-service 
records, evidence corroborating an inservice stressor, (2) 
sending a special letter and questionnaire, (3) carefully 
evaluating that evidence including behavioral changes, and 
(4) furnishing a clinical evaluation of behavior evidence. 
Patton.  

The RO sent the veteran a letter as set forth in the M21-1 
telling her what kind of evidence would be beneficial in 
helping her prove her case.  Where the record falls short is 
with regard to evaluation (to include a clinical evaluation) 
of evidence of behavioral changes.  The RO could also provide 
more assistance to the veteran in gathering evidence.  It 
does not appear that all service personnel records, to 
include performance evaluations, have been obtained.  

The appellant also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that she is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for PTSD pending a remand to the RO for 
further development as follows:  

1.  The RO should obtain all of the 
veteran's service medical and personnel 
records from all available sources.  
Performance appraisals from prior to 
August 1982 and after November 1983 as 
well as any records of investigations or 
disciplinary proceedings should be 
obtained.  

2.  The RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD, the 
etiology of that PTSD, and whether there 
is evidence of behavioral changes in 
service consistent with exposure to 
harassment or rape.  Any indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the claims file in this regard.  
The examiner must review the veteran's 
various written statements about her 
stressors to include the transcripts of 
her hearings, and histories provided to 
her medical examiners.  The examiner 
should consider the veteran's preservice 
history, including a history of sexual 
assault, her in service history and her 
post service history.  If a diagnosis of 
PTSD is made, the examiner should address 
the criteria for a diagnosis of PTSD 
under the DSM-IV versus the DSM III or 
DSM III-R and discuss whether PTSD can 
result from exposure to harassment versus 
a trauma like rape.  The examiner should 
also be provided with a copy of M21-1, 
Part III, 5.14(c) so that an opinion can 
be rendered as to whether there is 
evidence of behaviors or behavioral 
changes corroborative of exposure to 
trauma from harassment or rape.  The 
examiner should comment specifically on 
the diagnoses made by other examiners - 
specifically the strengths or weaknesses 
of those diagnoses.  

3.  The veteran should be given another 
opportunity to submit corroborative lay 
statements or other evidence in support 
of her claim.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD with 
consideration of all applicable laws and 
regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC) and the established period of 
time for response must be provided.  Thereafter, the case 
should be returned to the Board for appellate review if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals







